DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“…the magnetic element is arranged… in the second cover element” in claim 2 (Fig. 3 shows magnetic element 13 to be on or at the second cover element 6, but does not shown to be in the second cover element 6); magnetic element 13 appears to be in protrusion 15 and inside a depression 16 of the first cover element 5 in Fig. 2)
“…a redundant magnetic sensor…” in claim 10
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment means” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-8 and 13-15 recites “preferably”, which appear to be optional and not further limiting the claim. Thus, the claimed limitation is considered indefinite. In order to examine this application, the limitation after “preferably” is not considered.
	Claims 14-15 depends on claim 13.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claims 1-15 contain reference numbers which should be removed from the claim.  
Claims 1-13 recites “the device”, which should have been “the electrical device” instead (in order prevent confusion with the cover device).
Claim 14 recites “… a device according to claim 13…”, which should have been “…the electrical device according to claim 13…” instead.
Claim 15 recites “… a device according to claim 1 or a system according to claim 14.”, which should have been “…the electrical device according to claim 1 or the system according to claim 14.” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Koide (US 2007/0115707).
	Regarding claim 1, Koide discloses an electrical device (Figs. 1-4), comprising: a housing (housing of 5 excluding top 5a and 3, Fig. 1) including a receiving space (space inside 5 and 3) in which electrical components (such as motor 2 or inverter unit 4, Figs. 1 and 4) of the electrical device are arranged; a cover device (5a and 8, Fig. 4) comprising a first cover element (5a, Fig. 4) and a second cover element (8, Fig. 4), wherein the first cover element has a cut-out (top cut-out of 5b, Fig. 4), and the second cover element can be arranged with respect to the first cover element in such a way that the second cover element, in a first position (when 8 installed onto 5 such as shown in Fig. 1-4), covers the cut-out (refer to Figs. 2-4) and, in a second position (when 8 is removed), allows access to the cut-out (5b become accessible when 8 is removed), wherein the cover device can be arranged with respect to the housing in such a way that the cover device, in a first position (when 8 and 5a still attached, such as shown in Figs. 1-4), closes the receiving space when the second cover element is in the first position, and allows access to a first sub-receiving space (same as space in 5b to gain access to 7; note this is same interpretation as applicant’s first sub receiving space 9 shown in Fig. 1) of the receiving space through the cut-out and closes a second sub-receiving space (space under 5, such as where 4, 12, 13 are located in Fig. 4) of the receiving space when the second cover element is in the second position, and that the cover device, in a second position (5a and 8 are all removed), allows access to the first sub-receiving space and the second sub-receiving space (can be accessed when 5a and 8 are all removed and separated); and a sensor unit (13, 11, Fig. 4) comprising a magnetic element (11, Fig. 4) and a magnetic sensor (13, Fig. 4), which is configured to provide a detection signal ([0024]) when the magnetic element is detected to be absent, wherein the sensor unit is arranged and designed to detect the absence of the magnetic element in the second position of the second cover element and in the second position of the cover device ([0021, 0025]).
	Regarding claim 2, Koide discloses the electrical device according to claim 1, and Koide further discloses wherein the magnetic element is arranged at or in the second cover element (11 at and in 8 as shown in Fig. 4).
	Regarding claim 3, Koide discloses the electrical device according to claim 1, and Koide further discloses wherein the sensor unit is designed in such a way that a field strength of the magnetic field of the magnetic element pervading the first cover element is detectable, in the first position of the second cover element, as the presence of the magnetic element, by means of the magnetic sensor ([0021, 0024, 0025]; see Fig. 4) .
	Regarding claim 4, Koide discloses the electrical device according to claim 1, and Koide further discloses wherein the first cover element has a depression (depression of 5a below 11 as shown in Fig. 4) which points toward the receiving space and in which the magnetic element is located in the first position of the second cover element (as shown in Fig. 4).
	Regarding claim 5 as best understood, Koide discloses the electrical device according to claim 1, and Koide further discloses wherein the magnetic sensor is arranged in the receiving space (13 is arranged in the receiving space, see Figs. 1, 4).
	Regarding claim 6 as best understood, Koide discloses the electrical device according to claim 1, and Koide further discloses wherein an attachment means (7, Fig. 4) for releasably attaching one of the electrical components (loosing bolts 7 to release 2 and/or 4 away from 5).
	Regarding claim 7 as best understood, Koide discloses the electrical device according to claim 1, and Koide further discloses comprising a sealing element ([0014]: “…through a seal gasket…”) which is designed to seal the housing with respect to the first cover element.
	Regarding claim 8 as best understood, Koide discloses the electrical device according to claim 1, and Koide further discloses a sealing element (9, Figs. 1-4; note 9 helps seal 7 under 5) which is designed to seal the first cover element with respect to the second cover element.
	Regarding claim 11, Koide discloses the electrical device according to claim 1, and Koide further discloses an interlock circuit ([0024]: “…interlock switch mechanism…”), which is configured to de-energize the electrical components as a function of the detection signal or the detection signals ([0018-0019]: “…The reed switch 13 corresponds to a magnetic reaction switch… used to connect and disconnect the input power supplied to the inverter circuit unit… prevent generation of high voltage…”; note this is equivalent of de-energize).
	Regarding claim 12, Koide discloses the electrical device according to claim 11, and Koide further discloses wherein the interlock circuit comprises a line monitoring unit (same as 4, Fig. 4) for a line carrying a supply voltage of the sensor unit ([0018-0019]: “…enabling power supply to the inverter circuit unit 4…”) and is configured to de-energize the electrical components as a function of a monitoring signal of the line monitoring unit which indicates an interruption in the supply voltage ([0018-0021]: “…as the magnet is moved away …the reed switch 13 turns off, thus stopping power supply to the inverter circuit unit 4…”; note this is equivalent of interruption in the supply voltage).
	Regarding claim 13 as best understood, Koide discloses the electrical device according to claim 1, and Koide further discloses the electrical device is designed as a power converter ([0014]: “…inverter…”).
	Regarding claim 14 as best understood, Koide further discloses a system (Fig. 1), comprising an electrical machine (2, Fig. 1) and the electrical device according to claim 13, wherein the power converter is configured to provide a single-phase or polyphase alternating current for the electrical machine ([0014]: “…three-phase…”; also [0017]).
	Regarding claim 15 as best understood, Koide further discloses a vehicle (see abstract and [0014]) comprising the electrical device according to claim 1 or the system according to claim 14	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koide.
Regarding claim 9 as best understood, Koide teaches the electrical device according to claim 8. Koide does not teach wherein the magnetic element and the magnetic sensor are arranged outside a sealing region of the sealing element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic element and the magnetic sensor are arranged outside a sealing region of the sealing element in Koide, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, rearrange a sealing region allow the designer to choose which region should be sealed and which region is not needed, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 10, Koide teaches the electrical device according to claim 1, and Koide does not teach wherein the sensor unit furthermore comprises a redundant magnetic sensor, which is configured to provide a further detection signal when the magnetic element is detected to be absent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor unit furthermore comprises a redundant magnetic sensor, which is configured to provide a further detection signal when the magnetic element is detected to be absent in Koide, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, it is well-known in the art that duplicating additional magnetic sensor for redundancy can keep detection working even when one magnetic sensor is failed, and this yields predictable results to one of ordinary skill in the art.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841